                                           Case 3:20-cv-04657-SI Document 5 Filed 11/02/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    JERRY HAMILTONHAUSEY,                      Case No. 20-cv-04657-SI
                                   8                  Petitioner,
                                                                                   JUDGMENT
                                   9            v.

                                  10    RONALD DAVIS,
                                  11                  Respondent.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14         This action is dismissed.

                                  15

                                  16         IT IS SO ORDERED AND ADJUDGED.

                                  17

                                  18   Dated: November 2, 2020

                                  19

                                  20                                            ______________________________________
                                                                                SUSAN ILLSTON
                                  21                                            United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
